 


110 HR 1563 IH: Rural Health Services Preservation Act of 2007
U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1563 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2007 
Mr. Barrow introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part C of title XVIII of the Social Security Act to provide for a minimum payment rate by Medicare Advantage organizations for services furnished by a critical access hospital and a rural health clinic under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Rural Health Services Preservation Act of 2007. 
2.Minimum payment rate by medicare Advantage organizations for services furnished by a critical access hospital and a rural health clinic 
(a)In generalSection 1857(e) of the Social Security Act (42 U.S.C. 1395w–27(e)) is amended by adding at the end the following: 
 
(4)Minimum payment rate for services furnished by a critical access hospital and a rural health clinicA contract under this section between an MA organization and the Secretary for the offering of an MA plan shall require the organization to provide for a payment rate under the plan for inpatient and outpatient critical access hospital services and rural health clinic services furnished to enrollees of the plan and for extended care services furnished by a critical access hospital under an agreement entered into under section 1883 to such enrollees (whether or not the services are furnished pursuant to an agreement between such organization and a critical access hospital or a rural health clinic) that is not less than— 
(A)the applicable payment rate established under part A or part B (which includes the payment of an interim rate and a subsequent cost reconciliation) with respect to the critical access hospital for such inpatient, outpatient, and extended care services or the rural health clinic for such rural health clinic services; or 
(B)if the critical access hospital or the rural health clinic determines appropriate, 103 percent of the applicable interim payment rate established under part A or part B with respect to the critical access hospital for such inpatient, outpatient, and extended care services or the rural health clinic for such rural health clinic services.. 
(b)Effective dateThe amendment made by this section shall apply to Medicare Advantage contract years beginning on or after January 1, 2008.  
 
